Citation Nr: 1729000	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-22 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appellant is a Veteran who served on active duty from March 1979 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2013, the Veteran and B.H. testified before the undersigned during a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The Board has remanded this appeal on several previous occasions for additional evidentiary development, including most recently in August 2015 and November 2016 to obtain a VA examination and opinion.  The record reflects that the Agency of Original Jurisdiction (AOJ) completed the actions requested in the August 2015 and November 2016 remands; however, as will be discussed below, the Board finds that the remand directives were not substantially complied with, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary).

Accordingly, the appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board remanded this appeal in order to afford the Veteran a VA examination to determine whether he had a sleep disorder and, if so, whether the disorder was either caused or aggravated by his service-connected lumbar spine or hypertension disabilities, including any associated symptomatology (such as pain) or medications taken for those disabilities (including any affect those medications have on his sleep).  The Board also requested the examiner address and consider any other diseases or disabilities that impact the Veteran's ability to sleep, as well as what factors affect his need to arise at night to urinate.  

During a March 2016 VA examination, the Veteran was diagnosed with obstructive sleep apnea (OSA); however, the VA examiner opined that the Veteran's OSA is not directly related to service because he was discharged from service in 1982, while OSA was not diagnosed until February 2016.  The examiner also opined that the Veteran's OSA is not related to or aggravated by his lumbar spine disability and associated pain, noting that medically, a lumbar spine disability and its associated pain are not a cause of OSA.  

The March 2015 VA opinion was deemed inadequate because (1) the opinion appears to be based on the absence of treatment, (2) the examiner did not consider the effects the medications taken for his lumbar spine and hypertension disabilities have on his sleep, and (3) the examiner did not address what factors play a role in the Veteran's need to arise at night to urinate.  As a result, in November 2016, the Board remanded this claim again to obtain an addendum opinion.  

In February 2017, the March 2015 VA examiner provided an addendum opinion wherein he stated that the Veteran's OSA is not related to, caused by, or aggravated by his service-connected lumbar spine condition, related to his medications for the lumbar spine and hypertension disabilities, or related to his need to arise at night to urinate.  In support of this opinion, the examiner stated that OSA is caused by soft tissue blockage in the ear, nose, and throat (ENT) area and is not related to the above problems.  

While the AOJ obtained an addendum medical opinion as requested by the Board, the opinion provided is inadequate for the following reasons.  First, the rationale provided in support of the February 2017 opinion does not adequately address the aggravation element of this claim.  Instead, the rationale only addresses the direct cause of OSA, e.g., soft tissue blockage in the ENT area, without addressing the likelihood that the Veteran's lumbar spine and hypertension disabilities (including any manifestations thereof, such as pain) aggravate his OSA.  See Allen v. Brown, 7 Vet. App. 439, 449 (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).

The rationale provided also fails to address if the medications taken for the Veteran's lumbar spine and hypertension disabilities likely result in or aggravate (permanently increase in severity) the soft tissue blockage the Veteran experiences in conjunction with his OSA.  In this regard, the Veteran's representative has argued that the National Institutes of Health (NIH) Heart, Lung, and Blood Institute noted that sleep apnea is more common in people who have certain medical conditions or use certain medicines.  See June 2017 Informal Hearing Presentation.  Because there is evidence indicating that there may be a relationship between medications and OSA, the VA examiner must address this assertion with more than a blanket statement that there is no relationship between the two.  Indeed, citations to medical literature and guidelines, including those mentioned by the Veteran's representative, would be helpful in this regard.  

Additionally, while the February 2017 opinion states that the Veteran's OSA is not related to his need to arise at night to urinate, the examiner was requested to address what factors play in a role in the Veteran's nighttime urgency, including theoretically whether the medications taken for the Veteran's lumbar spine and hypertension disabilities result in such urgency.  However, no such discussion was provided.  

Finally, while the March 2015 VA examiner addressed the Veteran's OSA, the record reflects that the Veteran has also been diagnosed with parasomnia, which is a category of sleep disorders in which abnormal physiological or behavioral events occur during sleep.  See March 2008 VA treatment record; Dorland's Illustrated Medical Dictionary 1402 (31st ed. 2007).  In this context, the VA treatment records show the Veteran has variously reported that his chronic back pain limits or impairs his ability to sleep.  See e.g., VA treatment records dated February and April 2008, March 2013.  Notably, an October 2008 treatment record reflects that the Veteran attended a pain management education program which addressed various topics including "sleep disturbance and pain."  

While the medical opinions of record address the Veteran's OSA, an opinion and discussion are needed regarding whether the parasomnia diagnosed during the appeal period is related to (caused or aggravated by) his service-connected lumbar spine or hypertension disabilities, as well as the evidence indicating that there is, in fact, a relationship between sleep disturbance and chronic pain.  

Given the deficiencies detailed above, the Board finds a remand is necessary in order to obtain a new VA opinion that addresses whether the Veteran's OSA is aggravated by his service-connected lumbar spine and/or hypertension disabilities, to include any manifestations thereof (such as pain) or medications taken therefor and effects caused thereby (such as soft tissue blockage or nighttime urinary urgency).  See Stegall v. West, 11 Vet. App. 268 (1998).  An opinion is also needed that addresses whether any other sleep disorder diagnosed during the appeal period is secondary to his service-connected disabilities.  The requested opinions must be supported by a thorough discussion of all relevant facts in this case in order for the Board to glean the Veteran's overall disability picture and likely etiology of his claimed sleep disorder and to bolster the probative value of the opinions provided.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the March 2016 VA sleep apnea examination for an addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner and the examiner should note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea is aggravated (permanently increased in severity) by the Veteran's service-connected lumbar spine and/or hypertension disability, to include any manifestations thereof (such as pain).  

The examiner should address whether medications taken for the lumbar spine and/or hypertension disabilities result in or aggravate the soft tissue blockage the Veteran experiences in conjunction with his sleep apnea disability or, in the alternative, result in nighttime urinary urgency.  

Is it at least as likely as not (50 percent or greater probability) that the parasomnia diagnosed in March 2008 is caused or aggravated (permanently increased in severity) by the Veteran's service-connected lumbar spine or hypertension disability, to include any manifestations thereof (such as pain) or medications taken therefor.  

All opinions and conclusions expressed must be supported by a complete rationale and discussion of all relevant facts in this case.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  The examiner should specifically address the evidence showing that the NIH Heart, Lung, and Blood Institute notes that sleep apnea is more common in people who have certain medical conditions or use certain medicines, as well as the evidence indicating that there is a relationship between sleep disturbance and chronic pain.  

2. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




